
	

113 S2531 IS: Better Options for Kids Act of 2014
U.S. Senate
2014-06-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS2d Session
		S. 2531
		IN THE SENATE OF THE UNITED STATES
		
			June 25, 2014
			Mr. Murphy (for himself and Mr. Booker) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and Pensions
		
		A BILL
		To reward and incentivize evidence-based State policies that improve educational continuity and
			 limit juvenile court involvement and incarceration for youth through a
			 priority in  awarding certain competitive grants offered by the Substance
			 Abuse and Mental Health Services Administration.
	
	
		1.Short title
			This Act may be cited as the
		  Better Options for Kids Act of 2014.
		2.Juvenile justiceSection 520A of the Public Health Service Act (42 U.S.C. 290bb–32) is amended by adding
			 at the end the following:(g)Preference for juvenile justice programs(1)In generalIn awarding competitive grants under this section to programs for youth involved in the criminal
			 justice system or youth at risk of becoming
			 involved in the criminal justice system, the Secretary, acting through the
			 Administrator and in consultation with the Director of the
			 Office of Safe and Healthy Students of the Department of Education and the
			 Administrator of the Office of Juvenile Justice and Delinquency Prevention
			 of the Department of Justice, shall give preference to applications from—(A)States that—(i)demonstrate greater educational continuity, lower rates of juvenile court involvement, and reduced
			 recidivism, by implementing, or
			 planning to use the grant funds to implement, the required evidence-based
			 policies described in
			 paragraph (2);(ii)demonstrate
			 existing partnerships or proposed partnerships—(I)through which the State will establish a coordinated process for service delivery and develop the
			 ability
			 to share information;(II)that involve interagency agreements or strategic plans; and(III)established through a
			 memorandum of understanding or strategic plan signed by State, tribal, and
			 local agency
			 partners, as applicable, articulating the commitment of the partners to a
			 system of
			 shared accountability and contributions to achieving and measuring
			 specific desired
			 results;(iii)have certified, through the chief executive officer of the State, a
			 commitment to the partnerships described in clause (ii) and the
			 responsibility of the State for the specific desired results of such
			 partnerships; and(B)entities within such States.(2)Required evidence-based policiesTo receive the preference under paragraph (1), a State or entity shall demonstrate through the
			 grant application that the State, or, in the case of an application from
			 an entity described in paragraph (1)(B), the
			 State	in which such entity is located and provides services, has
			 implemented, or will use the grant funds to implement the following
			 evidence-based
			 policies:(A)The State provides training or funds training for local educational agencies in the use of
			 discipline strategies and positive school climate strategies that minimize
			 the use of suspensions, expulsions, and other actions that remove students
			 from instruction and that show evidence of effectiveness for improving the
			 learning environment in the school, including schoolwide positive
			 behavioral interventions and supports.(B)The State requires or provides incentives to local educational agencies (as defined under section
			 9101 of the Elementary and Secondary Education Act) to execute a written
			 memorandum of understanding or other type of collaborative agreement with
			 any law enforcement agency that assigns school resource officers or other
			 officers assigned to schools prohibiting the involvement of such officers
			 in regular student disciplinary matters and sets forth a description of
			 the roles
			 and responsibilities of the officers on school grounds.(C)The State prohibits or limits court referrals for juvenile school-based status offenses, including
			 cases involving a valid court order.(D)The State has shifted, or has a plan to shift, significant funding formerly dedicated to secure
			 detention of minors into community-based alternatives to incarceration.(E)The State has adopted, or will adopt, a reentry policy to ensure that youth in correctional
			 facilities can continue their education immediately and without delay upon
			 release from such facilities by providing for prompt reenrollment
			 into the most appropriate grade or educational setting based on their
			 individual needs and designed to maximize their educational success.(3)ReportNot later than 90 days after the date of enactment of the Better Options for Kids Act of 2014, the Secretary shall submit to the Committee on Appropriations of the Senate and the Committee on
			 Appropriations of the House of Representatives a report that specifies the
			 programs to which the preference under this subsection applies.(4)SunsetThe application preference under this subsection shall cease to have force and effect 5 years
			 after the date of enactment of this section..
		
